t c memo united_states tax_court larry w kline petitioner v commissioner of internal revenue respondent larry w kline and christine kline petitioners v commissioner of internal revenue respondent docket nos filed date derek w kaczmarek and david r jojola for petitioners alicia e elliott for respondent memorandum findings_of_fact and opinion gerber judge respondent determined the following income_tax deficiencies and accuracy-related_penalties under sec_6662 for the and tax years years at issue as follows docket no year deficiency sec_6662 penalty dollar_figure dollar_figure big_number dollar_figure the issues for our consideration are whether losses from petitioners’ boat charter activity are subject_to the passive_activity_loss limitations of sec_469 whether petitioners are entitled to deduct travel and meals and entertainment_expenses in excess of the amounts respondent allowed and whether petitioners are liable for accuracy-related_penalties findings_of_fact petitioners resided in arizona at the time their petitions were filed larry kline filed a income_tax return claiming single status petitioners married on date and filed a joint income_tax return section references are to the internal_revenue_code in effect for the years at issue rule references are to the tax_court rules_of_practice and procedure mr kline enlisted in the u s navy during high school and went on to attend the merchant marine academy academy he spent one of his four years at the academy at sea in vietnam mr kline graduated from the academy first in his class in he remained in the military reserves and obtained a position with trans world airlines and became a professional pilot in during the years at issue mr kline was a captain at southwest airlines southwest with more than years of seniority though mr kline’s profession had him logging hours in the sky he never lost interest in spending time on the water he enjoyed sailing in the british virgin islands bvi and beginning around he skippered boats in the bvi airline regatta every october because he faced mandatory retirement from southwest at age mr kline’s love of sailing motivated him to consider starting a business that chartered boats to supplement his income during retirement mr kline believed that the bvi would be an ideal location for a charter boat business the bvi provide a relaxed cruising environment because navigation there is less challenging with an island usually in view mr kline settled on a business that would focus on chartering catamarans set up a limited_liability_company and eventually selected the name caribbean sailing cats the lagoon a 44-foot-long catamaran sailboat caught mr kline’s eye at a boat show in the boat has many features that mr kline considered ideal for his business the bridge is above the main salon allowing a charter’s participants to have a 360-degree view it has four air-conditioned passenger cabins each with its own toilet facility the lagoon also has a simple sail plan and can be comfortably sailed by three or more people in mr kline entered into an agreement to purchase a lagoon this boat was named fly-bye and it was owned by caribbean sailing cats during the years at issue caribbean sailing cats purchased a second lagoon named fly-away during mr kline entered into a management agreement with horizon charters ltd horizon on date he selected horizon to manage the boats because unlike other management companies horizon allowed mr kline to be more involved in and have more control_over the boats and their activity fly-bye and fly-away operated under a similar management agreement with horizon at all times during the years at issue pursuant to the terms of the management agreement horizon was responsible for marketing the boats setting charter prices booking charters keeping records of all charters collecting money due from customers and cleaning and maintaining the boats the amount mr kline received from each charter varied and was tied to its net charter revenue the management agreement defines net charter revenue as gross charter revenue minus i standard referral commissions to outside independent agents brokers or the owner ii commission to horizon when the boats were booked through horizon’s marketing and advertising programs iii certain standard discounts offered directly to customers and iv special promotions instituted by horizon because of market conditions horizon was paid a management fee equal to of net charter revenue horizon also received a turnaround fee for each charter which covered cleaning and preparing the boat and dinghy for the next charter changing linens technical checks of the boat’s rigging shipwright electrical plumbing and mechanical systems and briefing and debriefing customers mr kline would receive a commission equal to of a charter’s gross charter revenue if it was booked with horizon for the first time as a result of his direct referral the management agreement allowed mr kline to use each boat for two weeks between december and april and for two weeks between may and november each year mr kline’s use of the boats was in accordance with a charter from horizon under horizon’s standard charter contract though he did not have to pay the standard charter rate to horizon when he chartered his own boats mr kline was responsible for the following charter fees i a turnaround fee at the current rate ii round-trip taxi fare from the airport to the base iii provisions and beverages iv any crew and v cruising taxes permits and other related expenses resulting from his charter mr kline was also responsible for refilling the boat’s fuel and water tanks before returning it to horizon fly-bye had term charters in and in fly-away had up to term charters in most of these were bareboat charters but arrangements could be made through horizon for provisions and a skipper if necessary mr kline chartered fly-bye twice in and twice in accounting for two of the term charters in each of the years at issue the parties have stipulated that the average period of customer use for each boat during each of the years at issue was seven days or less mr kline was active in advertising his boats to generate bareboat or skippered charters and specifically targeted his marketing efforts towards pilots at southwest and other airlines his efforts paid off because each of the times that mr kline chartered fly-bye during the years at issue it was to skipper a charter for friends and acquaintances from southwest and other airlines kline charters in addition to petitioners three couples participated in each of the kline charters three couples participated in one of the kline charters and two couples participated in the other generally the expenses for each kline charter were divided equally among the participants and a fee was added as a profit margin the expenses included fuel provisions meals on shore food purchased at the grocery store car rentals customs charges and the turnaround fee mr kline used credit cards to pay many of these expenses following each kline charter mr kline would send an invoice to the participants for the amount owed mr kline reported the income from the kline charters along with the income from the other term charters on the schedules c profit or loss from business attached to the form sec_1040 u s individual_income_tax_return for the years at issue mr kline and petitioners claimed deductions of dollar_figure and dollar_figure for travel on the schedules c for and respectively mr kline reported a loss of dollar_figure on his schedule c and petitioners reported a loss of dollar_figure on their schedule c during the audit examination respondent’s agent asked petitioners to provide the number of hours they spent in connection with the charter activity though claimed on the schedules c as travel the amounts consisted of business travel and meals and entertainment_expenses while they did not maintain a contemporaneous log of the time spent mr kline did maintain copies of email communications with horizon using this correspondence and records of the length and destination of the kline charters petitioners were able to develop a log of the time they spent the log reflects totals of hours for and hours for the hours reflected in these totals are based on the following three categories the boat business which involves running the charter business including communication with horizon working on administrative aspects and related matters advertising which includes promoting the charter business to the public and the kline charters including the preliminary planning and determining the participants’ needs for each trip of the hours for hours were spent by mr kline in connection with the two kline charters of the hours for hours were attributable to mr kline of which were for time he spent in connection with the two kline charters the remaining hours for are attributable to mrs kline of which were for the time she spent on the kline charters before each kline charter mr kline would speak with the participants to determine the destination and the itinerary the amount of time that mr kline spent preparing for each kline charter depended on the destination the date kline charter was from the bvi to st barts and st martin mr kline spent approximately hours preparing for this charter his preparation included reviewing sailing guides which detail each harbor the currents and winds he also studied weather patterns arranged for dockage in each harbor and planned the route to ensure that the boat would be in position for bridge openings the date kline charter was from the bvi to culebra and vieques which are part of the spanish virgin islands mr kline spent significantly more time preparing for this charter approximately hours this charter required more preparation because the sailing guide for the region was outdated additional research was required to gather the information typically found in the guide mr kline also had to research where to clear customs and how to secure potable water for the boat mr kline spent between and hours preparing for the kline charters the date kline charter was from the bvi to st martin and st croix the date kline charter was to anegada the farthest part of the bvi chain the channel to anegada is very narrow and because it was poorly marked at the time vessels could easily get off course and run aground for each day during a kline charter mr kline worked approximately hours his activities included piloting the boat cleaning the boat studying weather water and sailing conditions renting cars and arranging for food and tours in each port and arranging for provisions mooring and refueling in each port mrs kline is an experienced nutritionist support dietician who managed the clinical staff at a hospital and during she worked as an area dietician and nutrition manager for a home health care company before each kline charter mrs kline canvassed the people who were going on the charter about their dietary preferences and inquired about any special dietary needs one of petitioners’ goals on the kline charters was to promote a healthful lifestyle including a healthful diet and mrs kline used her background to achieve this goal mrs kline planned the menus for all of the food served on the kline charters when ordering the food for the kline charter mrs kline had the option of selecting between custom or split provisioning custom provisioning requires selecting each item of food and split provisioning is a choice between two or three preselected packages of food in order to promote the goal of a healthful diet and to reduce waste and lower costs mrs kline arranged for custom provisioning for both of the kline charters mrs kline spent about hours before each kline charter in interviewing participants and arranging for custom provisioning mrs kline like mr kline spent about hours each day working on the kline charters mrs kline was responsible for preparing meals and snacks cleaning up after meals and purchasing any additional needed food at local stores in addition to these responsibilities she helped with lowering the sails and with mooring and steering the boat mr kline received monthly billing statements for the years at issue from horizon reflecting time spent by its employees in connection with fly-bye and fly-away the statements reflected that individually horizon’s employees spent less time in connection with the boats than petitioners did during the years at issue henry leonning director of operations supervised horizon’s employees who maintained fly-bye and fly-away it was horizon’s policy not to have a particular employee responsible for a particular boat mr leonning was not aware of any horizon employee who worked as much as hours on any of the boats managed by horizon during any year using actual records of the number of times each boat was chartered mr leonning was able to extrapolate the number of hours spent on each boat by a particular employee of all horizon’s employees the exterior and interior boat cleaners spent the most time on petitioners’ boats during fly-bye was involved in term charters including the kline charters fly-bye required hours of interior cleaning and hours of exterior cleaning before each term charter for a total of hours of interior cleaning and hours of exterior cleaning during horizon’s exterior cleaning department had three employees meaning that each employee spent an average of hours on fly-bye similarly horizon’s interior cleaning department had three employees so each of these employees also spent an average of hours on fly-bye during fly-bye was chartered times including the two kline charters during the size of horizon’s interior cleaning and exterior cleaning departments remained the same in consequently each employee in each of these departments spent an average of hours on fly-bye during other horizon employees spent less time in connection with fly-bye and fly-away than those in the interior and exterior cleaning departments did during the years at issue for example a technician spent about three hours preparing a boat like fly-bye for a charter horizon had four technicians in and accordingly each technician spent an average of dollar_figure hours during and hours during on fly-bye during the years at issue horizon’s reservations department had two full-time employees and one part-time_employee it took an average of three hours for horizon employees to book a charter if the kline charters are included each full-time horizon employee spent an average of hours in and hours in booking fly-bye’s charters during audit examination respondent allowed dollar_figure of the dollar_figure claimed as travel expense deductions on the schedule c for and dollar_figure of the dollar_figure claimed as travel expense deductions on the schedule c for deductions of dollar_figure and dollar_figure for supplies and dollar_figure and dollar_figure for other expenses were claimed on the schedules c for and respectively respondent apparently did not question and allowed deductions for the amounts claimed for supplies and other expenses for the years at issue in full petitioners introduced credit card statements coupled with testimony at trial in an attempt to support the travel expense deductions claimed on the schedules c the total_amounts of expenses petitioners attempted to substantiate were dollar_figure and dollar_figure for and respectively these amounts reflect all expenses claimed in connection with the charter business that were paid with credit cards including the amounts respondent specifically allowed for travel supplies and other expenses and the amounts claimed by petitioners but not questioned by respondent petitioners met the substantiation requirements for total expenses of dollar_figure and dollar_figure for travel supplies equipment and fees incurred directly in connection with the charter business for and respectively petitioners did not adequately substantiate the remaining expenses which related to meals at restaurants and food for people on the boat to share during the kline charters mr kline’s federal_income_tax return for and petitioner’s federal_income_tax return for were prepared by richard boehm mr boehm holds a bachelor’s degree in accounting with a concentration in finance and is a certified financial planner and a professional tax_return_preparer with approximately years of experience on average he prepares income_tax returns annually at the time of trial mr boehm had known mr kline for nearly years and had prepared his returns beginning with the return he also provided professional and business planning advice regarding the charter business in connection with the preparation of the returns for the years at issue and in particular with respect to the charter business schedules c mr boehm requested and mr kline provided documentation to support the income and expenses that were reported on the returns i passive loss opinion sec_469 generally prohibits using a loss from a passive_activity to reduce income from nonpassive activities during any taxable_year sec_469 d a passive_activity is a business in which the taxpayer does not materially participate and unless an exception applies includes any rental_activity sec_469 an activity involving the use of tangible_property is not a rental_activity if the average period of customer use for the property is seven days or less sec_1_469-1t temporary income_tax regs fed reg date the parties have stipulated that the average period of customer use of petitioners’ boats was seven days or less whether petitioners’ charter activities constitute a business is not an issue before the court as respondent concedes that petitioners were engaged in a business during the years at issue respondent argues that petitioners did not materially participate in the charter business and as a result that they may not deduct losses from the business against nonpassive_income for the years at issue accordingly the primary issue for our consideration is whether petitioners materially participated in the charter business respondent for the first time on brief attempts to argue that petitioners’ charter business should be split into two separate activities -- the kline charters and the other term charters -- for purposes of determining material_participation a party may rely on a theory only if the opposing party is given fair warning so that it is not prejudiced in its ability to prepare its case 116_tc_450 the amount of surprise and the additional evidence that will be needed in connection with the new position are of key importance when determining whether prejudice exists 91_tc_200 aff’d 905_f2d_1190 8th cir despite having the opportunity respondent failed to raise this theory in the notices of deficiency in his answer in his pretrial memorandum or at trial further when the theory was raised on brief it was undeveloped and unsupported by points and authorities accordingly we will not consider respondent’s theory that petitioners’ charter business constituted two separate activities at this point because it would be prejudicial to petitioners a taxpayer materially participates in an activity if he or she is involved in its operations on a regular continuous and substantial basis sec_469 a taxpayer can establish material_participation by satisfying any of seven tests provided in the regulations sec_1_469-5t temporary income_tax regs fed reg date petitioners’ sole contention is that they materially participated in the charter business because they satisfy the test in sec_1_469-5t temporary income_tax regs fed reg date this regulation provides that for purposes of sec_469 a n individual shall be treated as materially participating in an activity for the taxable_year if and only if-- the individual participates in the activity for more than hours during the taxable_year and such individual’s participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year id for purposes of this test if a taxpayer’s spouse participates in the activity it will be treated as participation by the taxpayer id para f fed reg work done by an individual in the individual’s capacity as an investor in an activity shall not be treated as participation in the activity for purposes of the test unless the individual is directly involved in the day-to-day management or operations of the activity id subpara ii the temporary regulations provide examples of investor activity including reviewing financial statements or reports on operations of the activity preparing analyses of the finances or operations of the activity for the individual’s own use and monitoring the finances or operations of the activity in a nonmanagerial capacity petitioners must show that they spent hours or more during and engaged in the charter business and that their participation was greater than that of any other person connected with the activity during the years at issue the pertinent requirements for showing the hours and participation are as follows the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries id para f though the regulations are somewhat ambiguous as to what records are required we have consistently held that postevent ballpark guesstimates are not allowed 135_tc_365 goshorn v commissioner tcmemo_1993_578 there is no dispute about the burden_of_proof or the burden of going forward with evidence in these cases generally taxpayers bear the burden of showing their entitlement to deductions and or that the commissioner’s determination with respect to them is in error rule a petitioners contend that the number of hours spent for each year is far in excess of hours and that the first prong of the test for material_participation is satisfied see sec_1_469-5t temporary income_tax regs supra respondent’s principal contention is that the kline charters were personal and that time spent with respect to them should not count towards meeting the material_participation test this is a critical distinction for because mr kline spent less than hours on the charter business if the time he spent on the kline charters is not counted further some of the activities other than those connected with the kline charters could be considered investor activity accordingly the primary issue before the court hinges on whether the time petitioners spent before and during the kline charters may be counted towards the hours needed to qualify under the material_participation test set forth in sec_1_469-5t temporary income_tax regs supra mr kline continued to work as an airline pilot during the years at issue and he focused his marketing efforts on other pilots the fact that mr kline’s friends and acquaintances were the kline charter participants does not per se make those charters personal vacations or preclude them from being counted for purposes of the material_participation test while petitioners may not have owed the customary charter fee to horizon in connection with the kline charters they engaged in these charters for a profit petitioners divided the expenses for the kline charters among the participants and added a profit margin and the income from these charters was included on the schedules c for the years at issue respondent argues that there was no evidence other than mr kline’s testimony to the effect that there was income from the kline charters the focus of the trial and evidence submitted was not on the income side of the activity but on whether the losses most of which respondent did not question were passive losses that could not be used to reduce ordinary_income mr kline credibly testified that the income from the kline charters was included in the schedule c income from the charter activity there is nothing in the record that contradicts this testimony the time petitioners spent preparing for and sailing on the kline charters may be considered for purposes of determining whether mr kline materially participated in the charter business the purpose of the material_participation test is to distinguish actively participating in the operation of a business from investor- type activity the fact that mr kline skippered the four kline charters and or that the charter participants were his friends and acquaintances might be of some importance if this was a not-for-profit or sec_183 case but respondent has conceded that petitioners were engaged in a business and that is not the question for our consideration at the time of the audit examination petitioners developed a log of the hours that they spent in connection with the charter business petitioners calculated the amount of time spent on the charter activity by reviewing email correspondence with horizon they also reviewed the dates and locations of the kline charters in order to reconstruct the amount of time that was spent working on and preparing for the kline charters petitioners provided credible testimony explaining in some detail the tasks they performed in connection with the kline charters though petitioners did not contemporaneously record their time we find the time entries they provided to be reasonable reconstructions of the hours that they spent in the charter business and consistent with the requirements of sec_1_469-5t temporary income_tax regs supra on the basis of the evidence provided we find that mr kline and or petitioners participated in the charter business for more than hours in and petitioners have satisfied the first prong of the test in sec_1 5t a temporary income_tax regs supra of the regulations now we must consider the second prong to satisfy the second prong of the test petitioners’ participation in the charter business must be more than that of any other individual that was involved in the activity for each of the years at issue respondent contends that petitioners were not directly involved in the charter business and therefore horizon employees must have spent more time in connection with fly-bye and fly-away than petitioners however on the basis of the invoices horizon sent to petitioners regarding work done on the boats and the testimony of horizon’s operations manager during the years at issue we conclude petitioners spent more time in connection with the boats than any individual employed by horizon mr leonning horizon’s manager testified that he was not aware of any employee who worked on any of the boats managed by horizon spending as much as hours no single horizon employee was specifically responsible for cleaning maintaining servicing or booking fly-bye or fly-away the interior and exterior boat cleaners spent the largest amount of time involved with petitioners’ boats each employee in the interior and the exterior cleaning departments spent an average of hours on fly-bye in and hours in there are cases where the participation of more than one individual other than the taxpayer was considered for purposes of the second prong of the test in sec_1_469-5t temporary income_tax regs fed reg date see eg goshorn v commissioner tcmemo_1993_578 t he marina performed more management services than petitioner the temporary_regulation however clearly instructs that the taxpayer’s participation is to be compared to the participation in the activity of any other individual sec_1 5t a temporary income_tax regs supra the parties presented evidence and arguments comparing petitioners’ participation in the charter business to the participation of any other individual the parties followed the specific letter and meaning of the regulation and we see no reason to vary from that standard thus petitioners spent more time in connection with the boats than any other individual during each of the years at issue we find that petitioners have satisfied the second prong of the test in sec_1_469-5t temporary income_tax regs supra and therefore are entitled to deduct their losses from their charter business against nonpassive_income ii expenses next we consider whether petitioners are entitled to deduct expenses in excess of the amounts respondent allowed on the schedules c where the charter business was reported mr kline and petitioners claimed deductions of dollar_figure and dollar_figure for travel_expenses for and respectively respondent allowed dollar_figure and dollar_figure of the claimed expenses deducted for and respectively but determined that there was insufficient substantiation to allow deductions in excess of these amounts the court was not made aware of the specific travel_expenses that respondent allowed at trial petitioners used summaries with attached credit card statements coupled with testimony to substantiate expenses in excess of the amounts respondent allowed petitioners asserted that the evidence and testimony presented at trial substantiates dollar_figure and dollar_figure in expenses for and respectively sec_162 provides that deductions are allowable for expenses paid_or_incurred in carrying_on_a_trade_or_business in order for an expense to be deductible a taxpayer must show that the expenditures made were proximately related to the business and were ordinary and necessary 403_us_345 petitioners’ records coupled with testimony meet the requirements of sec_162 with respect to franchise fees turnaround and incidental payments to horizon fuel expenses and the cost of sailing charts and gps devices sec_274 provides for more stringent substantiation requirements for certain types of business_expenses including travel meals and entertainment in effect a taxpayer’s statement must be corroborated by evidence of the amount time and place purpose and business relationship of the expenditure sec_274 personal living or family_expenses are not deductible sec_262 with the exception of expenses_incurred for meals at restaurants and food and provisions for individuals on the kline charters to share we find that petitioners’ records coupled with the testimony given at trial satisfy the heightened substantiation requirements of sec_274 and petitioners may deduct airfare to and from the kline charters u s customs fees and onsite car rentals our review shows that mr kline and petitioners adequately substantiated expenses of dollar_figure for and dollar_figure for accordingly petitioners are entitled to additional allowances of dollar_figure dollar_figure less dollar_figure for the amounts respondent previously allowed or did not question for travel supplies and other expenses and dollar_figure dollar_figure less dollar_figure for amounts respondent previously allowed or did not question for travel supplies and other expenses for and respectively iii accuracy-related_penalties respondent also determined accuracy-related_penalties under sec_6662 on the underpayments for and respondent determined that petitioners are liable for the penalties because they substantially understated their income_tax within the meaning of sec_6662 and d and or the understatements were attributable to negligence or disregard of rules or regulations under subsection b an understatement means the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 in the case of an individual an understatement is substantial if it exceeds the greater of of the tax required to be shown on the income_tax return or dollar_figure sec_6662 respondent bears the burden of production with respect to petitioners’ liability for the accuracy-related_penalties determined in the notices of deficiency and must therefore produce evidence that it is appropriate to impose those penalties see sec_7491 see also 116_tc_438 as a result of our determination regarding the passive loss and expense issues mr kline’s and petitioners’ understatements of income_tax for and will not exceed the greater of of the tax required to be shown on the return or dollar_figure accordingly respondent has not met his burden of production with respect to substantial understatements under sec_6662 although there is no substantial_understatement for or respondent also determined that petitioners were negligent and disregarded rules and regulations sec_6662 provides for an accuracy-related_penalty even where there is no substantial_underpayment if a taxpayer was negligent or disregarded rules and regulations because we have decided that petitioners were not entitled to deduct all of the travel_expenses claimed for the years at issue we must decide whether petitioners were negligent in their reporting of those expenses negligence is the failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard is careless reckless or intentional disregard sec_6662 negligence includes a taxpayer’s failure to maintain adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs on the basis of our holding that petitioners failed to maintain adequate_records and to substantiate all claimed travel_expenses for and they fall within the definition for negligence the accuracy-related_penalty is not imposed however with respect to any portion of the underpayment_of_tax if the taxpayer can establish that he acted with reasonable_cause and in good_faith with respect to that portion sec_6664 the burden is upon the taxpayer to prove reasonable_cause see higbee v commissioner t c pincite we determine whether a taxpayer acted with reasonable_cause and in good_faith by considering the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioners contend that their reliance on their tax professional mr boehm for the preparation of their and tax returns was reasonable in order for a taxpayer to reasonably rely on the advice of a professional he must show t he adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir all facts and circumstances are taken into account when determining whether a taxpayer reasonably relied on the advice of a professional tax adviser sec_1_6664-4 income_tax regs mr boehm was an experienced tax preparer who had been preparing mr kline’s returns since and he was integrally involved in the charter activity’s business planning mr boehm testified that he requested and received documentation to support the items of income and deduction reported on the returns for the years at issue under the circumstances we hold that it was reasonable for petitioners to rely in good_faith on mr boehm for the preparation of the returns for the years at issue therefore petitioners are not liable for accuracy-related_penalties for the years at issue to reflect the foregoing decisions will be entered under rule
